Case 1:19-cv-04965-RPK-LB Document 12 Filed 10/21/20 Page 1 of 5 PageID #: 457




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------x
BALMEKIE PARSARAM, RADHICA
PARSARAM, and KATHY DEVI
PARSARAM,

                          Plaintiffs,                          ORDER & MEMORANDUM
                                                               19-CV-4965 (RPK) (LB)
                 v.

SPECIALIZED LOAN SERVICING LLC;
U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE RELATING TO THE CHEVY
CHASE FUNDING LLC MORTGAGE
BACKED CERTIFICATES SERIES 2006;
JOHN DOE AND JANE DOE, (Said Names
Being Fictitious, it being the intention of the
plaintiffs to designate any and all Officers,
agents, persons, or corporations, if any,
having or claiming interests herein),

                           Defendants.
-------------------------------------------------------x
        RACHEL P. KOVNER, United States District Judge:

        Pro se plaintiffs Balmekie Parsaram, Radhica Parsaram, and Kathy Devi Parsaram

commenced this action on August 30, 2019 and amended their complaint on November 6, 2019.

See Compl. (Dkt. #1), First Am. Compl. (“FAC”) (Dkt. #4). Plaintiffs asserts claims under New

York law against corporate entities that foreclosed on plaintiffs’ home. See FAC 15-18 (Dkt. #4).

On March 12, 2020, a motion to dismiss was filed by defendants Specialized Loan Servicing LLC

and U.S. Bank National Association, as Trustee relating to the Chevy Chase Funding LLC

Mortgage Backed Certificates Series 2006 (collectively, “defendants”). See Mem. of L. in Supp.

of Defs.’ Mot. to Dismiss (Dkt. #8). One day later, I issued a scheduling order that directed

plaintiffs to file their opposition to the motion to dismiss by April 13, 2020. See Mar. 13, 2020

Order. Plaintiffs missed that deadline. I then issued a second scheduling order on April 29, 2020,



                                                           1
Case 1:19-cv-04965-RPK-LB Document 12 Filed 10/21/20 Page 2 of 5 PageID #: 458




that extended plaintiffs’ deadline to file their opposition brief to May 13, 2020. See Apr. 29,

2020 Order. This second order warned plaintiffs that, if they once again did not meet the deadline,

I “may grant defendants’ motion as unopposed or may dismiss the case based on plaintiffs’ failure

to prosecute.” Ibid. Plaintiffs still have not responded to defendants’ motion to dismiss and have

stalled this case for six months. For the reasons that follow, plaintiffs’ claims are dismissed

without prejudice for failure to prosecute under Rule 41(b) of the Federal Rules of Civil Procedure.

                                       LEGAL STANDARD

       Rule 41(b) authorizes a district court to “dismiss a complaint for failure to comply with a

court order, treating the noncompliance as a failure to prosecute.” Simmons v. Abruzzo, 49 F.3d

83, 87 (2d Cir. 1995) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 633 (1962)). Although the

text of Rule 41(b) refers to a defendant’s motion, “it is unquestioned that Rule 41(b) also gives the

district court authority to dismiss a plaintiff’s case sua sponte for failure to prosecute.” LeSane v.

Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citation omitted). Courts evaluating

dismissal under Rule 41(b) must consider:

   (1) the duration of the plaintiff’s failures,

   (2) whether the plaintiff had received notice that further delays would result in dismissal,

   (3) whether the defendant is likely to be prejudiced by further delay,

   (4) whether dismissal strikes a proper balance between alleviating court calendar congestion

       and protecting a party’s right to due process and a fair chance to be heard, and

   (5) whether lesser sanctions would be sufficiently efficacious.

Ibid. (citation omitted). When weighing these factors, “[n]o single factor is generally dispositive.”

Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir. 2014) (citation omitted).

       While dismissal is a “harsh remedy to be utilized only in extreme situations,” United States

ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 254 (2d Cir. 2004) (quoting Minnette v. Time
                                                      2
Case 1:19-cv-04965-RPK-LB Document 12 Filed 10/21/20 Page 3 of 5 PageID #: 459




Warner, 997 F.2d 1023, 1027 (2d Cir. 1993)), “the authority to invoke it for failure to prosecute is

vital to the efficient administration of judicial affairs and provides meaningful access for other

prospective litigants to overcrowded courts.” Lyell Theatre Corp. v. Loews Corp., 682 F.2d 37,

42 (2d Cir. 1982). “When imposed, the sanction of dismissal ‘operates as an adjudication upon

the merits,’ but may be without prejudice if so specified by the court imposing it.” Id. at 43

(quoting Fed. R. Civ. P. 41(b)).

                                          DISCUSSION

       All five of the Rule 41(b) dismissal factors weigh in favor of dismissing plaintiffs’ case

without prejudice. I address each factor in turn.

       First, the “duration” of the delay caused by plaintiffs has been unreasonable, LeSane, 239

F.3d at 209. Plaintiffs have not been in contact with the Court for over six months. During that

time, plaintiffs have failed to respond to defendants’ motion to dismiss and have ignored two court-

ordered deadlines. Days or weeks of delay “typically do[] not warrant dismissal.” Chavis v. City

of New York, No. 17 Civ. 9518 (PAE) (BCM), 2018 WL 6532865, at *3 (S.D.N.Y. Oct. 12, 2018),

report and recommendation adopted, 2018 WL 6528238 (S.D.N.Y. Dec. 11, 2018). But courts

have consistently found that delays in the range of six months counsel in favor of that outcome.

See, e.g., Terry v. City of New York, No. 20 Civ. 81 (ER), 2020 WL 5913409, at *2 (S.D.N.Y.

Oct. 6, 2020) (over six months of delay); Morgan v. Does Nos. 1-3, No. 18 Civ. 2571, (ER), 2020

WL 5646133, at *2 (S.D.N.Y. Sept. 22, 2020) (same); Greene v. City of New York, No. 19 Civ.

873 (ARR) (RER), 2020 WL 2840521, at *3 (E.D.N.Y. Apr. 23, 2020) (collecting decisions

dismissing for failure to prosecute following delays of “five months or less”), report and

recommendation adopted, 2020 WL 2836785 (E.D.N.Y. June 1, 2020); Kent v. Scamardella, No.

07 Civ. 844 (SHS), 2007 WL 3085438, at *2 (S.D.N.Y. Oct. 18, 2007) (delay of three months

“weigh[ed] strongly in favor of dismissal” when it “functioned as a complete block to moving th[e]
                                                     3
Case 1:19-cv-04965-RPK-LB Document 12 Filed 10/21/20 Page 4 of 5 PageID #: 460




litigation forward”); Chavis, 2018 WL 6532865, at *3; see also, e.g., Ruzsa v. Rubenstein & Sendy

Attys at Law, 520 F.3d 176, 177 (2d Cir. 2008) (upholding dismissal under Rule 41(b) when

plaintiff caused a “significant” delay of more than seven months); Lyell Theatre Corp., 682 F.2d

at 42-43 (noting that “persistent late filings of court ordered papers . . . may warrant dismissal after

merely a matter of months”).

       Second, plaintiffs have been provided notice that further delays could result in dismissal,

LeSane, 239 F.3d at 209. My order on April 29, 2020 expressly warned plaintiffs that, if they

failed to file their opposition brief, I “may grant defendants’ motion [to dismiss] as unopposed or

may dismiss the case based on plaintiffs’ failure to prosecute.” That order, as well as my prior

scheduling order, was sent to plaintiffs at the mailing address that they gave the Court, and there

is no indication that plaintiffs did not receive these communications. If for some reason plaintiffs

did not receive actual notice of my orders either by mail or by email, responsibility for that

miscommunication lies with them. See, e.g., Terry, 2020 WL 5913409, at *2 (explaining that “it

remained [plaintiff’s] duty to diligently pursue his case and to inform this Court’s Pro Se Office

of any change of address”); Chavis, 2018 WL 6532865, at *4 (collecting cases).

       Third, defendants are “likely to be prejudiced by further delay,” LeSane, 239 F.3d at 209.

Courts may presume such prejudice when, as here, plaintiffs have caused an “unreasonable delay.”

Id. at 210 (quotations omitted); see, e.g., Terry, 2020 WL 5913409, at *2 (citation omitted).

       Fourth, dismissal without prejudice properly strikes a balance “between alleviating court

calendar congestion and protecting a party’s right to due process and a fair chance to be heard,”

LeSane, 239 F.3d at 209. The interest in alleviating docket congestion strongly favors closing a

case that has stalled for six months due to plaintiffs’ failure to comply with court orders.

But “pro se plaintiffs should be granted special leniency regarding procedural matters” in the



                                                       4
Case 1:19-cv-04965-RPK-LB Document 12 Filed 10/21/20 Page 5 of 5 PageID #: 461




context of Rule 41(b). Ibid. Dismissal without prejudice adequately balances those interests, by

serving “the district court’s need to clear its calendar without unduly penalizing a pro se litigant

for failing to comply with a scheduling order.” Thrall v. Cent. New York Reg’l Transp. Auth., 399

F. App’x 663, 666 (2d Cir. 2010); see, e.g., Reynel v. Barnhart, No. 01 Civ. 6482 (RLE), 2002

WL 2022429, at *1 (S.D.N.Y. Sept. 3, 2002) (concluding that a dismissal for failure to prosecute

should be without prejudice “[g]iven the plaintiff’s pro se status”).

       Finally, given plaintiffs’ complete failure to respond to court orders over a lengthy period,

I cannot conclude that any sanction less than dismissal without prejudice would be efficacious,

LeSane, 239 F.3d at 209.

                                         CONCLUSION

       Plaintiffs’ action is dismissed without prejudice pursuant to Rule 41(b) of the Federal Rules

of Civil Procedure. The Clerk of the Court is respectfully directed to terminate defendants’ motion

to dismiss, Doc. 8, and to close the case.

       SO ORDERED.

                                                      /s/ Rachel Kovner
                                                      RACHEL P. KOVNER
                                                      United States District Judge

Dated: October 21, 2020
       Brooklyn, New York




                                                     5
